July 2, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      RODNEY UNDERWOOD, Appellant

NO. 14-15-00455-CV                          V.

OCWEN LOAN SERVICING, GMAC MORTGAGE AND AMERICAN HOME
         MORTGAGE SERVICING INC., ET AL, Appellee
              ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on November 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Rodney Underwood.


      We further order this decision certified below for observance.